Title: From Thomas Jefferson to Thomas Moore, 16 September 1806
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Dear Sir
                            
                            Monticello Sep. 16. 06.
                        
                        On the reciept of your letter of Aug. 22. I sent it to mr Gallatin to obtain his opinion on the mode of
                            drawing the money from the Treasury for the expenditures of the Western road. I now inclose you a letter from him on that
                            subject. in his letter is the following passage. ‘I observe that mr Moore states the daily expence of the Surveyor &
                            his company at about 9. D. the act says ‘they (the Commissioners) are hereby authorised to employ 1. surveyor, 2. chain
                            carriers and 1. marker. who shall recieve in full satisfaction for their wages, including all expences, the surveyor 3. D.
                            per day and each chainman & the marker 1. D. per day while they are employed in said business.’ this would amount to no
                            more than 6. D. per day: and it would be well to remind mr Moore of it, as otherwise he may meet with difficulties in
                            settling his account.’
                        I have been in the habit myself, for a long time of noting the temperature of the air, a little before sunrise
                            & again between 3. & 4. P.M. these giving the maximum of cold & heat in a day where their progress is regular. the
                            points of time between these are uninteresting. I have noted at the same time the state of the weather, the course of the
                            wind, & occasionally the access & recess of frost, flowering & leafing of plants, ripening of uncultivated fruits,
                            arrival of birds & some insects, their hybernation &c. the latter articles however have been omitted the last 5.
                            years because my situation at Washington does not admit of their observation. I now note only the temperature, weather &
                            wind. any observations you may make or procure to be made can always be compared with the cotemporary ones I make at
                            Washington & Monticello. wishing you a pleasant tour, I salute you with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    